DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Miwa et al. (2015/0281849) discloses a cool air/warm air generation system to cool and heat a cabin of an electric vehicle (It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987) ; in the instant case, the generation system of Miwa is capable of being used in the electric vehicle to provide heat exchange for cabin air), comprising: 
an acoustic wave generation unit (a thermoacoustic energy converter 10) that generates a vibration force in a linear direction (paragraph [0049]), the acoustic wave generation unit (10) oscillating working fluid (cooling medium), that oscillates to transmit acoustic waves (Sw; paragraph [0049]), so as to generate acoustic waves (Sw) with a frequency and in accordance with the frequency of the AC power (paragraph [0049]-[0050]; see figure 1); 
a transmission tube (guide tube 14) that is filled with the working fluid (the cooling medium), and transmits acoustic waves (Sw) generated at the acoustic wave generation unit (10) with oscillations of the working fluid (the cooling medium; paragraph [0073]); and 
a cool air/warm air generation unit (15, 23 and 34) that obtains first external air (the air which associated with supply tube 16 and ejection tube 20) and second external air (the air which associated with supply tube 18 and ejection tube 26) from an outside and gives heat of the first external air (the air which associated with supply tube 16 and ejection tube 20) to the second external air (the air which associated with supply tube 18 and ejection tube 26) via acoustic waves (Sw) transmitted through the transmission tube (14) so as to change the first external air into cool air with a decreased temperature (the low temperature heat exchanging unit 15 cools the first external air) and change the second external air into warm air with an increased temperature (the high temperature heat exchanging unit 23 heats the second external air; paragraph [0058]; see figure 1), wherein 
the cool air/warm air generation unit (15, 23 and 12) includes: 
a heat/acoustic wave conversion component (12) that has a partition wall which defines a plurality of cells (12a) extending between two end faces of the heat/acoustic wave conversion component (12) and having inside thereof being filled with the working fluid (the cooling medium; see figures 1-2), the heat/acoustic wave conversion component (12) mutually converting heat exchanged between the partition wall and the working fluid and energy of acoustic waves resulting from oscillations of the working fluid (the cooling medium); 
a heat exchanger (15) for cool air that is disposed close to one of the two end faces of the heat/acoustic wave conversion component (12) and that receives heat from the first external air (the air which associated with tube 16) flowing into the heat exchanger (15) for cool air and gives the heat to the one end face of the heat/acoustic wave conversion component (12) so as to flow out the cold air (paragraph [0058]; see figures 1-2); and 
a heat exchanger (23) for warm air that is disposed close to the other end face of the heat/acoustic wave conversion component (12) and that receives heat from the other end face and gives the heat to the second external air (the air which associated with tube 24) flowing into the heat exchanger (23) for warm air so as to flow out the warm air (paragraph [0058]; see figures 1-2), 
wherein the heat/acoustic wave conversion component (12) has a cell density of 620 cells/cm2 or more and 3100 cells/cm2 or less of a cell-structured region (paragraph [0093]) occupied by a cross section of the partition wall and a cross section of the cells in a cross section perpendicular to the extending direction of the cells (12a; see figure 2), and 
a material of the partition wall has heat conductivity of 5.0 W/mK or less (paragraph [0090]).
However, Miwa fails to disclose “the acoustic wave generation unit that includes a linear motor which receives AC power and generates a vibration force in a linear direction, with the linear motor so as to generate acoustic waves with a frequency in a range from 50 Hz or more and 500 Hz or less” recited in claim 1. Also, the prior art of record does not provide further teachings or motivation to modify the cool air/warm air generation system of Miwa in order to arrive the claim invention. Therefore, claims 1-7 are current allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763